

Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), effective as of June 2,
2014 (the “Effective Date”), is made and entered into by and between The Wendy’s
Company (the “Company”) and Emil J. Brolick (“Executive”).
W I T N E S S E T H:


WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of September 12, 2011 (the “Agreement”).  All words used in this
Amendment which were defined in the Agreement are used herein as defined in the
Agreement except as otherwise stated in this Amendment; and
WHEREAS, the Company and the Executive desire to amend certain provisions of the
Agreement as hereinafter set forth.
NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


Section 2 of the Agreement is hereby amended in its entirety to read as follows:


2.Employment; Term. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive for a period commencing on September
12, 2011 (or such earlier date as the Company and Executive may agree) and
continuing through September 12, 2015 (the “Term”), on the terms and subject to
the conditions set forth in this Agreement. The Term shall thereafter be
automatically extended for additional periods of one year unless either the
Company or the Executive gives notice of non-renewal at least 90 days prior to
the end of the Term (as the Term may be renewed as provided herein). The first
date that Executive commences his employment with the Company shall be referred
to herein as the “Start Date.” If Executive remains employed by the Company
after the Term absent an express written agreement providing for such an
extension, Executive shall be considered an “at-will” employee, and his
employment shall continue on such terms and conditions as the Company and
Executive may agree, and the provisions of this Agreement shall not apply to
such continued employment other than as set forth herein.
Section 4(a) of the Agreement is hereby amended in its entirety to read as
follows:


4.Compensation and Benefits.
a.Base Salary. During the Term from and after the effective date of this
Amendment, the Company shall pay Executive, and Executive shall accept, an
annual rate of base salary (“Base Salary”) in the amount of $1,150,000 effective
as of the effective date of this Amendment. The Base Salary shall be paid in
accordance with the Company’s normal payroll practices and may be increased (and
not decreased) from time to time at the sole discretion of the Board (or an
authorized committee thereof), and each such increase (if any) shall thereafter
be regarded as Executive’s “Base Salary” for all purposes under this Agreement;
provided, however, that all amounts of Base Salary in excess of $1,000,000 shall
be deferred under the terms of a deferred compensation plan (“Deferred Plan”) to
be established by the Company, subject to the review and reasonable consent of
Executive (which consent may not be unreasonably delayed or withheld). The
Deferred Plan shall provide for, among other things, that (i) all amounts of
Base Salary deferred hereunder shall be at all times vested and nonforfeitable,
(ii) all such deferred amounts shall be unconditionally paid in a single lump
sum payment within sixty (60) days following the date of Executive’s “separation
from service,” unless such payment is subject to a “specified employee” delay
pursuant to Section 14(q) hereof, or Executive’s death or “disability” (all such
terms within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”)) if earlier and (iii) bearing interest (compounded for
each full or partial calendar quarter) on the deferred amounts at a rate equal
to the three (3)-month London Interbank Offered Rate (LIBOR), as reported from
time to time in The Wall Street Journal (Electronic Edition), plus 500 basis
points; provided, however, that in no event shall such rate exceed 120% of the
applicable United States federal long-term rate.
    




--------------------------------------------------------------------------------

    

Section 4(f) of the Agreement is hereby amended in its entirety to read as
follows:


f.Subsequent Long-Term Equity Incentive Awards. Commencing in 2014, during the
Term, Executive shall continue to be eligible to be granted awards under the
Company’s annual long-term incentive award program in effect for other senior
executive officers of the Company with an aggregate target, or guideline, award
value of $3,000,000. The actual grant date value of all such awards granted
during the Term to Executive shall be determined in the discretion of the
Compensation Committee after taking into account the Company’s and Executive’s
performance and other relevant factors and may be above or below the guideline
range. The terms and conditions of such awards (including, without limitation,
the form of award(s), vesting schedule, performance objectives, restrictive
provisions, etc.) granted to Executive shall be the same as such terms and
conditions applicable to the 2014 annual long-term incentive awards granted to
other senior executive officers of the Company, unless otherwise provided for
hereunder.
The first paragraph of Section 8 of the Agreement is hereby amended in its
entirety to read as follows:


8.    Termination by the Company without Cause or by Executive for Good Reason .
If this Agreement and Executive’s employment hereunder is terminated by the
Company without Cause or by Executive for Good Reason (as defined below) prior
to the third anniversary of the Start Date (it being understood by the parties
that termination by death or Disability shall not constitute a termination
without Cause), then Executive shall be entitled to the following payments and
benefits (in addition to the Accrued Obligations) upon the execution and
effectiveness of the Release attached hereto and made a part hereof (the
“Release”), and conditioned further upon Executive’s continued compliance with
his post-termination obligations hereunder (Sections 10 through 13) and under
any other applicable Company policy. For all purposes under this Section 8, any
payments due to Executive solely as a result of a termination of his employment
that is not a “separation from service” shall be postponed until the occurrence
of a “separation from service” (or such earlier permitted event) to the extent
necessary to satisfy Section 409A of the Code.    


Section 9(a)(B) of the Agreement is hereby amended in its entirety to read as
follows:


(B)
continued vesting through the end of the applicable vesting periods of all of
Executive’s equity and other long-term incentive awards (including share units
and stock options) outstanding on the date of the Retirement, and otherwise in
accordance with their applicable terms as if Executive had not experienced a
termination of employment; provided that (i) the continuing vesting of, and
payments with respect to, all such awards shall be subject to Executive’s
compliance following Retirement with his post-termination obligations to the
Company under this Agreement or otherwise (the “Post-Termination Obligations”)
and (ii) in the event of a Change in Control that occurs following Retirement
all such equity and other long-term incentive awards shall be immediately
vested, non-forfeitable and payable in connection with such Change in Control
(except subject to any applicable 409A CiC Postponement) and all stock options
shall be exercisable immediately prior to such Change in Control; it being
understood that the Company may exercise its full rights and remedies with
respect to any violation by the Executive of his Post-Termination Obligations
accruing prior to such a Change in Control, notwithstanding the accelerated
vesting and payment provisions of this sub-clause (ii). In the case of stock
options, Executive shall be provided with a two year period to exercise such
options commencing on the later of (x) Retirement, (y) termination of service as
a member of the Board of Directors of the Company, and (z) the last date upon
which such option vests, in each case not to exceed the maximum term of the
applicable option.



Except as set forth in this Amendment, all of the provisions of the Agreement
shall be and remain in full force and effect.






[Signature Page Follows This Page]

2

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Amendment effective as of the first
date set forth above.


    
“COMPANY”
 
The Wendy’s Company
 
By: /s/ Scott A. Weisberg
Chief People Officer
 
“EXECUTIVE”
 
/s/ Emil J. Brolick
Emil J. Brolick




3